DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the vehicle” in line 15.  It is suggested to properly introduce “vehicle” as related to seatbelt and other limitations in the claim.  Appropriate correction is required.
Claims 23-24 are objected to because of the following informalities:  “should harness”.  Appropriate correction is required.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 11-13, 15, 19 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreen (US 2016/0159320 A1).
Regarding claims 1 and 12, Andreen discloses a system comprising: one or more processing units (e.g. Fig. 1: 50) to: 
receive the sensor data (e.g. [0023-0026]) generated by a sensor (e.g. Fig. 1: 24), the sensor data associated with one or more fiduciary markers (e.g. Figs. 4-5) disposed on a seatbelt (e.g. Figs. 4-5: 18); 
determine, using the sensor data, a position of one or more portions of the seatbelt relative to a passenger (e.g. Fig. 3 & [0024]); 
determine, using the position of the one or more portions of the seatbelt, whether the position of the seatbelt corresponds to a position of the seatbelt when used properly (e.g. Figs.: 2-3 & [0024]: compare determined position 30 with preferred position 27 to determine whether the seatbelt is worn properly); and 
initiate an operation of the vehicle based at least in part on whether the position of the seatbelt corresponds to the position of the seatbelt when used properly (e.g. [0024, 0031]: alert message/disable vehicle component).
Regarding claims 2 and 13, Andreen discloses the determination of whether the position of the seatbelt corresponds to the position of the seatbelt when used properly comprises one of: determining, using the position of the one or more portions of the seatbelt, that the passenger is wearing the seatbelt properly when the seatbelt is in a first position in which the seatbelt extends over a shoulder of the passenger; or determining, using the position of the one or more portions of the seatbelt, that the passenger is not wearing the seatbelt properly when the seatbelt is in one of: a second position in which the seatbelt extends under the shoulder of the passenger; or a third position in which the seatbelt extends behind the passenger (e.g. Figs. 2-3 & [0024]).  
Regarding claims 7 and 19, Andreen discloses the sensor is a camera, and wherein the sensor data is image data (e.g. Fig. 1: 24 & [0020]).  
Regarding claims 8 and 15, Andreen discloses the operation is one or more of an airbag deployment, an audible warning, a visible warning, a braking operation, an ignition cutoff, or a movement of one or more of a seatbelt anchor, the seatbelt, or at least a portion of a seat (e.g. [0031]).  
Regarding claims 11 and 22, Andreen discloses the one or more fiducial markers are distributed along a length of a shoulder harness of the seatbelt (e.g. Figs. 4-5).
Regarding claim 23, Andreen discloses the determining whether the position of the seatbelt corresponds to the position of the seatbelt when used properly comprises determining, using the position of the one or more portions of the seatbelt, that the position of the seatbelt is not used properly by one of: determining a shoulder harness of the seatbelt is not being visible while a lap belt of the seatbelt is visible; determining that a position of the shoulder harness is lower than an expected position of the shoulder harness; or determining that a portion of the should harness is blocked by a portion of the passenger (e.g. Figs. 2-3 & [0023-0026]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 9-10, 16-18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreen (US 2016/0159320 A1) in view of Wendel et al. (US 2019/0258263 A1).
Regarding claims 3-4, Andreen fails to disclose a first machine learning or a second machine learning, but Wendel teaches the one or more processing units are further to perform one or more of: determine, using a first machine learning model and based at least in part on the sensor data: one or more positions of the one or more fiducial markers; or determine, using a second machine learning model and based at least in part on the sensor data, one or more classifications associated with the one or more fiducial markers (e.g. [0055-0066, 0076]). 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Andreen with the teachings of Wendel to include a machine learning to analyze detected data to determine a condition based on the detected data, since machine learning is a well-known method and it would have been obvious to one skilled in the art to utilize newer technology to process and analyze detected data, and the modification would have yielded only predictable result to one skilled in the art.
Regarding claims 5 and 17, Wendel teaches the one or more processing units are further to perform one or more of: determine, based at least in part on the position of the seatbelt, a size or a position of a component of the vehicle; determine, based at least in part on the position of the seatbelt, a size of the passenger wearing the seatbelt (e.g. [0071]: determine height of passenger); or determine, based at least in part on the position of the seatbelt, a position or a pose of the passenger wearing the seatbelt.  
Regarding claims 6 and 18, Wendel teaches the one or more processing units are further to initiate the operation of the vehicle based at least in part on one or more of the size or the position of the component, the size of the passenger, or the position or the pose of the passenger (e.g. [0077]: request emergency services if a person is unresponsive within a vehicle—detected by the disclosed marker and models).
Regarding claim 9, Wendel teaches an illumination source positioned to illuminate the one or more fiducial markers while the sensor generates the sensor data (e.g. [0017, 0054]).  
Regarding claim 10, Wendel teaches the illumination source is an infrared illumination source, and wherein the sensor is an infrared sensor (e.g. [0017, 0054]).  
Regarding claim 16, Wendel teaches the sensor data is further associated with one or more additional fiducial markers positioned on a seat of the vehicle (e.g. Fig. 8), and wherein the method further comprises determining, based at least in part on the sensor data, a position of the seat of the vehicle (e.g. [0067-0073]).  
Regarding claim 24, Wendel teaches the determining whether the position of the seatbelt corresponds to the position of the seatbelt when used properly comprises determining, using the position of the one or more portions of the seatbelt, that the position of the seatbelt is used properly by determining that a should harness of the seatbelt is visible and a lap belt of the seatbelt is also visible (e.g. [0060]).  
Regarding claim 25, Andreen discloses a method comprising: receiving sensor data (e.g. [0023-0026]) associated with one or more fiduciary markers (e.g. Figs. 4-5) located on a seatbelt of a vehicle (e.g. [0019]); determining that a passenger is wearing the seatbelt (e.g. [0032]: determine by a latch sensor); determining, based at least in part on the passenger wearing the seatbelt, whether the passenger is wearing the seatbelt properly (e.g. Fig. 6: 106, 112 & [0032]); and initiating an operation of the vehicle based at least in part on whether the passenger is wearing the seatbelt properly (e.g. [0024, 0031]: alert message/disable vehicle component).
Andreen fails to disclose, but Wandel teaches determining whether a passenger is wearing a seatbelt by sensor associated with fiduciary markers (e.g. [0060]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Andreen with the teachings of Wendel to determine whether passenger wearing a seatbelt by utilizing fiduciary markers since it would have been obvious to one skilled in the art to utilize the same detection system for multiple purposes so as to maximize and efficiently utilize all resources, and the modification would have yielded only predictable result to one skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-19 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688